     Case 2:19-cv-01206-WBS-GGH Document 26 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KESHAN KASIN MITCHELL,                             No. 2:19-cv-01206 WBS GGH P
12                      Petitioner,
13           v.                                         ORDER
14   J. GASTELO,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 24, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 24.

23   Petitioner has filed objections to the findings and recommendations. ECF No. 25.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
     Case 2:19-cv-01206-WBS-GGH Document 26 Filed 05/21/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed March 24, 2020, are adopted in full;

 3           2. Petitioner’s Motion to Stay (ECF No. 21) is denied as moot;

 4           3. Respondent’s motion to dismiss (ECF No. 16) is granted;

 5           4. The First Amended Petition (ECF No. 6) is dismissed as barred by the AEDPA statute

 6   of limitations; and

 7           5. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 8   2253.

 9   Dated: May 20, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
